Citation Nr: 0637807	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  00-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional impairment of the heart, claimed as due to medical 
treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel
INTRODUCTION

The veteran had active service from February 1974 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

An RO hearing was held in June 2000.  A hearing before the 
undersigned via video conference was held in April 2004.  
Transcripts of the hearings are of record.  This case was 
remanded on September 14, 2004 for further development.  The 
case now returns to the Board.


FINDING OF FACT

A preponderance of the competent evidence reflects that 
additional impairment of the heart was not due to 
carelessness, negligence, lack of proper skill, or error in 
judgment on VA's part as a result of a cardiac 
catheterization and radiofrequency ablation performed in 
October 1998, and was not an unforeseen result of the 
treatment.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional impairment of the heart is not warranted.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In letters dated November 2004 and June 2006, the veteran was 
provided with the notice required by the VCAA appropriate for 
establishing entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The originating agency informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit any 
evidence he had that pertained to his claim.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains the veteran's contentions, VA treatment records, and 
the report of a VA examination afforded the veteran in March 
2002, an addendum to that report dated July 2006 and other 
pertinent medical opinions.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
initial disability rating or effective date matter arises and 
there can be no possibility of any unfair prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not unfairly 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

In claims for compensation for additional disability due to 
VA medical treatment, a claimant is required to show fault, 
negligence or an unforeseen result from the medical 
treatment.  Specifically, the claimant must show additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the claimant must show that he/she 
suffers from additional disability or death which was caused 
by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp. 
2006).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (see 38 
C.F.R. § 3.361(c)) and (i) that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or (ii) that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

In an undated letter, the veteran asserts that he was not 
told that complete heart block was a risk of the procedure at 
issue in this case prior to when the procedure began.  He 
also asserts that one of the doctors stated in the 
catheterization laboratory at the time, and to family members 
afterward, that a mistake was made during the procedure.

VA medical records dated in August 1998 reflect the veteran's 
physical status before undergoing the procedure at issue in 
this case.  An August 21, 1998 VA inpatient report reflects 
an emergency room visit during which the veteran was found to 
have supraventricular tachycardia with a rate of 200, which 
abated after receiving medications.  An August 24, 1998 VA 
electrocardiogram report shows that all four chambers of the 
veteran's heart were normal in size and systolic function, 
with indications of mild left ventricular diastolic 
dysfunction and aortic sclerosis in a three leaflet valve.  
An August 25, 1998 treadmill evaluation reflects fair 
exercise capacity, a hypertensive hemodynamical response to 
exercise with target heart rate achieved and normal 
electrocardiogram at rest.

An October 8, 1998 VA inpatient hospital report reflects that 
the veteran was admitted to Nashville, Tennessee VA Medical 
Center for treatment of supraventricular tachyarrhythmia.  
The veteran denied any chest pain, shortness of breath, 
syncope, left arm pain, nausea, vomiting, or diarrhea.  His 
pulse was 80 with regular rhythm, and there were no murmurs, 
gallops, or rubs.  An electrocardiogram was normal with a 
rate of 81, normal sinus and rhythm, and normal axis.  His 
respiratory rate was 20, and blood pressure was 158/85.  
Ablation therapy was planned for the next day.

The veteran's name is signed on an undated VA Informed 
Consent form identifying the procedure as "EP study and RF 
ablation."  The form specifically states that the veteran 
understood the procedure to include placement of a catheter 
on the right side of the heart, then mapping and ablation of 
the arrhythmia, and that the risks include, but are not 
limited to, bleeding, infection, tamponade, death and 
"CHB," the medical abbreviation for complete heart block. 

An October 9, 1998 VA cardiac catheterization report reflects 
that the veteran was brought to the catheterization 
laboratory where informed consent was obtained prior to a 
cardiac catheterization and slow pathway radiofrequency (RF) 
ablation.  According to the report, the veteran suffered a 
third degree atrioventricular block during the procedure.  
The report reflects findings of complete heart block 
following pathway ablation and the need for a permanent 
pacemaker.  An October 9 Electrophysiology Laboratory report 
reflects that the veteran went into complete heart block 
during the procedure, that he  remained in it, and that he 
was to be admitted for observation. 

An October 10, 1998 surgeon's dictation reflects that the 
veteran was observed overnight in the hospital's coronary 
care unit, where he continued to have complete heart block 
with a narrow complex escape of 41 to 42 beats per minutes.  
The report states that after various therapeutic options were 
discussed with the veteran, he elected to undergo permanent 
implantation of a pacemaker.  The veteran's name is signed on 
a consent form for placement of a permanent pacemaker dated 
October 10, 1998.  A VA report captioned 
"Operative/Procedure Report" dated October 10, 1998 
reflects that a pacemaker was implanted and that the veteran 
tolerated the procedure well.  The veteran was discharged on 
October 11, 1998.

During the June 2000 RO hearing, the veteran testified that 
he was told by one of he doctors who performed the procedure 
that they destroyed the pathway between the upper and lower 
segments of the veteran's heart during the procedure.

A March 2002 VA examination report reflects that the veteran 
reported that his post-procedure heart problem left him 
unable to work, to engage in activities around the house, to 
walk down the hall without becoming short of breath, or to 
mow the yard.  He reported occasional chest pains and 
shortness of breath associated with his pacemaker, but was 
not experiencing symptoms during the examination.  The 
examiner diagnosed a history of supraventricular tachycardia 
with elective ablation and resultant third-degree heart block 
necessitating pacemaker placement, and opined that the third-
degree heart block and pacemaker placement were not a natural 
progression of the veteran's supraventricular 
tachyarrhythmia, but that he had an additional disability 
caused by a complication of his ablation procedure.

During the April 2004 hearing before the undersigned, the 
veteran acknowledged that VA surgeons explained prior to the 
procedure that heart blockage, a blood clot or a heart attack 
were among the risks of the procedure.  He also stated that 
he was not told that the risk included the possibility of 
requiring permanent implantation of a pacemaker.  The veteran 
reiterated his contention that a VA doctor said a mistake was 
made during the procedure.

A May 2004 VA General Counsel's report on the matter, 
prepared in response to the veteran's federal tort claim 
arising from the procedure, concludes that no VA employee, 
acting within the scope of his or her employment, caused 
injury to the veteran by neglect or wrongful act.  The letter 
also states that the complete heart block suffered by the 
veteran on October 9, 1998, was a risk of the procedure.

An undated cardiologist's opinion submitted to the Office of 
General Counsel (Cardiologist's Opinion), reflects that there 
is little doubt that a complication during the radiofrequency 
catheter ablation procedure led to the veteran's complete 
heart block, necessitating permanent implantation of a 
pacemaker.  The opinion further states, in part, that 
"Typical risks quoted to the patient on the informed consent 
(which the patient signed) included bleeding, infection, 
tamponade, death and CHB (complete heart block)."  The 
opinion notes that the veteran was under sedation during the 
time he said he heard doctors admit making a mistake during 
the procedure, thereby rendering his assertions in this 
regard, doubtful.  The cardiologist opined that the care 
received by the veteran was appropriate and without any 
obvious errors or deviations from the standard of care.

An undated letter which appears to be part of the General 
Counsel's report, represents a review of the veteran's case 
by the surgeon who implanted the veterans' pacemaker 
(Surgeon's Opinion).  Significantly, the report reflects that 
review of tracings from the electrophysiology study performed 
on the veteran October 9, 1998 "demonstrates that V to A 
block was present during all six seconds of radiofrequency 
application."  The report also states: "If V to A block is 
observed it is difficult to abort application of 
radiofrequency energy.  Review of the strips from the 
electrophysiology procedure demonstrates that this was in 
fact done."  The surgeon further stated: "I do not think 
that there are technical circumstances related to the 
ablation procedure which would be inappropriate or negligible 
with respect to the development of this particular 
complication."

In a July 2006 addendum to the March 2002 VA examination 
report (2006 Addendum), the examiner opined that any 
"additional disability resulting from the ablation procedure 
was not due to carelessness, negligence, lack of proper 
skill, error in judgment [or] similar fault on [the] part of 
VA in furnishing care, and it did not represent an event not 
reasonably foreseeable."  The examiner further opined that 
"Heart block is a known and possible complication of an 
ablation procedure and if it occurs, pacemaker placement is a 
proper medical treatment."

Clearly, additional impairment of the veteran's heart 
occurred during the procedure conducted by VA doctors.  
However, the veteran's claim fails because the Cardiologist's 
Opinion, the Surgeon's Opinion, and the 2006 Addendum clearly 
conclude that the veteran's additional impairment was not 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical treatment.  Further, evidence of record 
demonstrates that the veteran's claimed disability was 
reasonably foreseeable.  The undated VA Informed Consent 
form, the VA medical records, and the veteran's April 2004 
hearing testimony demonstrate that the veteran was informed 
before the procedure of the risks, which included the 
possibility of complications, including complete heart block.  
Whether the veteran was informed of the potential treatments 
to address a risk that materialized, i.e. implantation of a 
pacemaker in the event of complete heart block, is beyond the 
scope of this case.

The Board acknowledges that the veteran and family members 
maintain that the veteran's additional disability arises from 
VA treatment and negligence, and that he was not informed 
prior to the procedure of the risk of complete heart block.  
The assertions regarding the lack of informed consent are not 
consistent with a clear preponderance of the evidence, 
including the actual consent form.  As to the claims of 
negligence, there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence with regard to 
determining additional disability, foreseeability of the 
disability or fault on the part of VA.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In regard to the medical 
information from the Internet submitted by the veteran, 
although medical articles can provide important support for a 
claim when combined with an opinion of a medical 
professional, a medical opinion favorable to the veteran's 
claim is not of record.  See Mattern v. West 12 Vet.App. 222, 
228 (1999).  Moreover, the articles are not specific to the 
veteran's claim and are significantly less probative than the 
etiological opinions of record.  

As the Board finds that the additional disability incurred 
due to VA medical treatment in October 1998, was not due to 
fault, negligence or an unforeseeable event, the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 must be 
denied.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  
Because the preponderance of evidence of record weighs 
against the veteran's claim, the doctrine of reasonable doubt 
is not applicable in this case.  See 38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional impairment of the heart resulting from cardiac 
catheterization and RF ablation, claimed as due to medical 
treatment provided by VA in October 1998, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


